Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Specification

The disclosure is objected to because of the following informalities:

Para[0045] of the specification recites “For example, referring to FIG. 1A, the cabinet 110 according to an embodiment may include three display modules 110-1, 110-2, and 110-3. Each of three display modules 110-1, 110-2, and 110-3 may be physically connected one another”, which appears to be “For example, referring to FIG. 1A, the cabinet 110 according to an embodiment may include three display modules 120-1, 120-2, and 120-3.Each of three display modules 120-1, 120-2, and 120-3 may be physically connected one another”; and   
Para[0051] of the specification recites “Referring to FIG. 1A, the cabinet 110 according to an embodiment may be embodied in 1×3 arrangement including the plurality of display modules 110-1, 110-2, and 110-3”, which appears to be “Referring to FIG. 1A, the cabinet 110 according to an embodiment may be embodied in 1×3 arrangement including the plurality of display modules 120-1, 120-2, and 120-3”.

Appropriate corrections are required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koebrich et al. (US 2012/0319926), in view of Yang (US 2017/0192732).

Regarding claim 1, Koebrich discloses a display apparatus of a plurality of display apparatuses included in a modular display apparatus (para[0010]; para[0013]; para[0051]; para[0072]-para[0075]; see any of the modules in Figs. 4, 8a, 9 and 10, similar to the modules in Fig. 1 as the claimed display apparatus), the display apparatus comprising:
at least one display module (para[0010]; para[0013]; para[0051]; para[0072]-para[0075]; see modules in Figs. 4, 8a, 9 and 10, similar to the modules in Fig. 1, each corresponding to a claimed respective display apparatus; “Each module may provide its respective sub-array of pixels with a supporting mechanical frame (not shown) and individual electronic control”);
a plurality of communicators (para[0013]-para[0015]; para[0020]-para[0022]; para[0051]; para[0063]; para[0072]-para[0075]; e.g. connections of a local area network (LAN) to communicate data between the modules in Figs. 4, 8a, 9 and 10; “Each module in the electronic display may be connected to other modules in the electronic display over a local area network through one or more data channels”; “e.g. “the flow of display data may be in opposite horizontal directions left and right across the electronic display from module to module as well as in opposite vertical directions up and down the electronic display from module to module”); and
one or more processors (para[0014]; para[0051]; para[0056]; para[0064]; para[0072]-para[0075]; see processor 422 in each module (Figs. 4, 8a, 9 and 10), which work together with controller 818/918/1018 (Figs. 8a-10)) configured to:
based on receiving an image signal from a first another display apparatus adjacent to the display apparatus of the plurality of display apparatuses, through one communicator of the plurality of communicators provided in the display apparatus, transmit the image signal to a second another display apparatus adjacent to the display apparatus through another communicator of the plurality of communicators (para[0013]-para[0015]; para[0020]-para[0022]; para[0063]-para[0068]; para[0072]-para[0075]; “the flow of display data may be in opposite horizontal directions left and right across the electronic display from module to module as well as in opposite vertical directions up and down the electronic display from module to module”; “ each module may receive the display data for itself as well as for every other module in the grid network”; see e.g. in Fig. 10, based on module 1014b (claimed display apparatus) receiving display data from module 1016b (claimed first another display apparatus) via a lower side channel of module 1014b, it transmits the display data to e.g. module 1012b (claimed second another display apparatus) via an upper side channel of module 1014b; see also display data transmission in regard to e.g. module 914b, module 916b and 912b in Fig. 9), and 
display an image corresponding to the display apparatus through the at least one display module, based on the image signal (see Abstract; para[0013]-para[0015]; para[0020]-para[0022]; para[0063]-para[0068]; para[0072]-para[0075]; see Figs. 9-10; “Each of the modules controls activation of a respective plurality of lighting elements based on the received display data”; see e.g. in Fig. 10, based on module 1014b (claimed display apparatus) receiving display data from module 1016b (claimed first another display apparatus), it “controls activation of a respective plurality of lighting elements based on the received display data”, that is, it displays an image based on the signal received via any one of the channels, including e.g. via the lower side channel).
Koebrich does not appear to expressly disclose the communicators are wireless communicators.
Yang discloses wireless communicators (para[0049]-para[0050]; para[0053]; see Figs. 1-2B; “Referring to FIGS. 2A and 2B, the display apparatus 100 is shown among the plurality of display apparatuses 100 through 115, and the other plurality of display apparatuses 101 through 115 may be the same”; “The display apparatus 100 may include a display 1, a case 2, and wireless communicators 3, 4, 5, and 6 each including various wireless communication circuitry”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings in Koebrich’s invention, with the teachings in Yang’s invention, to have the communicators are wireless communicators, and as a consequence, in the combination, receiving the image signal from the first another display apparatus adjacent to the display apparatus of the plurality of display apparatuses, through one wireless communicator of the plurality of wireless communicators provided in the display apparatus, and transmit the image signal to the second another display apparatus adjacent to the display apparatus through another wireless communicator of the plurality of wireless communicators, because wireless communicators are conventional and thus, a convenient option for communication in a network (see para[0029] of Liang et al. (US 2009/0287832)).

Regarding claim 2, Koebrich and Yang disclose all the claim limitations as applied above (see claim 1). In addition, the combination discloses wherein the one wireless communicator is a first wireless communicator provided at a lower side of the display apparatus (see e.g. lower communicator of 1014b in Fig. 10 of Koebrich, and wireless communicator 6 in Fig. 2B of Yang), and the another wireless communicator is a second wireless communicator provided at an upper side of the display apparatus (see e.g. upper communicator of 1014b in Fig. 10 of Koebrich, and wireless communicator 3 in Fig. 2A of Yang).

Regarding claim 3, Koebrich and Yang disclose all the claim limitations as applied above (see claim 2). In addition, in the combination, Koebrich discloses wherein the first another display apparatus is located at the lower side of the display apparatus, and transmits the image signal to the display apparatus through the first communicator (wireless in the combination) (see e.g. 1016b as the claimed first another display apparatus; para[0073]-para[0075]), and 
the second another display apparatus is located at the upper side of the display apparatus, and receives the image signal from the display apparatus through the second communicator (wireless in the combination) (see e.g. 1012b as the claimed second another display apparatus; para[0073]-para[0075]), and
the one or more processors are configured to: 
based on receiving the image signal from the first another display apparatus through the first communicator (wireless in the combination), control the second communicator (wireless in the combination) to transmit the image signal to the second another display apparatus through the second communicator (wireless in the combination) (para[0013]-para[0014]; para[0020]-para[0022]; para[0073]-para[0075]; see Figs. 9-10; “the flow of display data may be in opposite horizontal directions left and right across the electronic display from module to module as well as in opposite vertical directions up and down the electronic display from module to module”; “each module may receive the display data for itself as well as for every other module in the grid network”; see e.g. in Fig. 10, based on module 1014b (claimed display apparatus) receiving display data from module 1016b (claimed first another display apparatus) via a lower side channel of module 1014b, it transmits the display data to e.g. module 1012b (claimed second another display apparatus) via an upper side channel of module 1014b; see also display data transmission in regard to e.g. module 914b, module 916b and 912b in Fig. 9).

Regarding claim 4, Koebrich and Yang disclose all the claim limitations as applied above (see claim 1). In addition, in the combination, Koebrich discloses wherein the one or more processors are configured to: based on receiving the image signal from the first another display apparatus adjacent to the display apparatus through the one communicator (wireless in the combination), identify the second another display apparatus based on a sensing result of a sensor provided in the display apparatus, and control the another communicator (wireless in the combination) to transmit the image signal to the second another display apparatus based on the identified second another display apparatus (para[0013]-para[0015]; para[0020]-para[0022]; para[0051]; para[0054]; para[0063]-para[0068]; para[0070]-para[0075]; see connections of a local area network (LAN) to communicate data between the modules in Figs. 4, 8a, 9 and 10; “Each module in the electronic display may be connected to other modules in the electronic display over a local area network through one or more data channels”; e.g. “the flow of display data may be in opposite horizontal directions left and right across the electronic display from module to module as well as in opposite vertical directions up and down the electronic display from module to module”; “if a module does not receive display data in each direction in which it is possible for the module to receive display data, then the module transmits an error signal in each direction in which it is possible to do so”;  when module 1014b in Fig. 10 receives display data from e.g. module 1016b through lower side channel in 1016b (claimed one communicator, wireless in the combination), according to the flow of display data, and based on whether a transmission error signal for modules coupled to module 1014b is sensed at module 1014b, it is clear, that it is identified to which modules among the modules coupled to module 1014b the display data is to be transmitted, the sensing of display data and the error signal being done by a corresponding data channel of module 1014b; it is clear that the display data is transmitted to the display apparatuses that are identified and coupled to 1014b by a corresponding channel; based on this, display data received in 1014b e.g. from 1016b, is transmitted to e.g. 1012b from 1014b by controlling transmission to 1012b through upper side channel in 1014b (claimed another communicator, wireless in the combination)). 

Regarding claim 5, Koebrich and Yang disclose all the claim limitations as applied above (see claim 1). In addition, the combination discloses the one wireless communicator is disposed at a first side of the display apparatus, where the display apparatus and the first another display apparatus are configured to be coupled with each other (see e.g. in Koebrich lower communicator of 1014b coupled to 1016b in Fig. 10, and in Yang, see wireless communicator 6 (Fig. 2B) of e.g. display apparatus 105, coupled to display apparatus 109 (Fig. 1); it is clear that since in the modification the channels are modified to be wireless channels, these are thus provided at positions where the modules are coupled to each other, based on the broadest reasonable interpretation of the claimed limitations), and the another wireless communicator is disposed at a second side of the display apparatus, where the display apparatus and the second another display apparatus are configured to be coupled with each other (see e.g. in Koebrich upper communicator of 1014b coupled to 1012b in Fig. 10, and in Yang, see wireless communicator 3 (Fig. 2A) of e.g. display apparatus 105, coupled to display apparatus 101 (Fig. 1); it is clear that since in the modification the channels are modified to be wireless channels, these are thus provided at positions where the modules are coupled to each other, based on the broadest reasonable interpretation of the claimed limitations).

Regarding claim 6, Koebrich and Yang disclose all the claim limitations as applied above (see claim 1). In addition, in the combination, Koebrich discloses  the one or more processors are configured to: based on receiving power from the first another display apparatus, provide the power to the second another display apparatus (para[0013]-para[0015]; para[0020]-para[0022]; para[0051]; para[0054]; para[0063]-para[0068]; para[0070]-para[0075]; see connections of a local area network (LAN) to communicate data between the modules in Figs. 4, 8a, 9 and 10; “Each module in the electronic display may be connected to other modules in the electronic display over a local area network through one or more data channels”; e.g. “the flow of display data may be in opposite horizontal directions left and right across the electronic display from module to module as well as in opposite vertical directions up and down the electronic display from module to module”; based on the broadest reasonable interpretation of the claimed limitations,  when module 1014b in Fig. 10 receives power/signal/display data from module 1016b, according to the flow of display data, it is clear that the power/signal/display data is transmitted to the display apparatuses that are coupled to 1014b by a corresponding channel; based on this, power/signal/display data received in 1014b e.g. from 1016b, is transmitted to e.g. 1012b from 1014b).

Regarding claim 7, Koebrich discloses all the claim limitations as applied above (see claim 1). In addition, in the combination, Koebrich discloses the one or more processors are configured to: based on receiving power from the first another display apparatus adjacent to the display apparatus, identify the second another display apparatus based on a sensing result of a sensor provided in the display apparatus, and provide the power to the second another display apparatus based on the identified second another display apparatus (para[0013]-para[0015]; para[0020]-para[0022]; para[0051]; para[0054]; para[0063]-para[0068]; para[0070]-para[0075]; see connections of a local area network (LAN) to communicate data between the modules in Figs. 4, 8a, 9 and 10; “Each module in the electronic display may be connected to other modules in the electronic display over a local area network through one or more data channels”; e.g. “the flow of display data may be in opposite horizontal directions left and right across the electronic display from module to module as well as in opposite vertical directions up and down the electronic display from module to module”; “if a module does not receive display data in each direction in which it is possible for the module to receive display data, then the module transmits an error signal in each direction in which it is possible to do so”; based on the broadest reasonable interpretation of the claimed limitations,  when module 1014b in Fig. 10 receives power/signal/display data from e.g. module 1016b, according to the flow of display data, and based on whether a transmission error signal for modules coupled to module 1014b is sensed at module 1014b, it is clear, that it is identified to which modules between the modules coupled to module 1014b the power/signal/display data is to be transmitted, the sensing of the power/signal/display data and the error signal being done by a corresponding data channel of module 1014b; it is clear that the power/signal/display data is transmitted to the display apparatuses that are identified and coupled to 1014b by a corresponding channel; based on this, power/signal/display data received in 1014b e.g. from 1016b, is transmitted to e.g. 1012b from 1014b).

Regarding claims 8-14, these claims are analogous to claims 1-7, except they are method claims (see e.g. para[0003], para[0020] of Koebrich, and para[0003] of Yang), and therefore are rejected for the same reasons as claims 1-7 above.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 12 of U.S. Patent No. 11,269,578. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table:

Instant Application 17688254
U.S. Patent No. 11,269,578

 1. (currently amended): A display apparatus of a plurality of display apparatuses included in a modular display apparatus, the display apparatus comprising: 

at least one display module; 


a plurality of wireless communicators; and 







one or more processors configured to: 

based on receiving an image signal from a first another display apparatus adjacent to the display apparatus of the plurality of display apparatuses, through one wireless communicator of the plurality of wireless communicators provided in the display apparatus, transmit the image signal to a second another display apparatus adjacent to the display apparatus through another wireless communicator of the plurality of wireless communicators, and 




display an image corresponding to the display apparatus through the at least one display module, based on the image signal.
1. A display apparatus comprising: 
a plurality of cabinets configured to be arranged to form a screen of the display apparatus, 
each cabinet of the plurality of cabinets including 

at least one display module; 


a plurality of wireless communicators provided in each cabinet of the plurality of cabinets, wherein the plurality of cabinets include a first cabinet, and the plurality of wireless communicators include a plurality of first wireless communicators provided in the first cabinet; and 

at least one processor configured to: 

based on the first cabinet of the plurality of cabinets receiving a first signal from one cabinet of a plurality of adjacent cabinets that are adjacent to the first cabinet via a first wireless communicator among the plurality of first wireless communicators provided in the first cabinet, transmit the first signal to the other cabinets among the plurality of adjacent cabinets via the other wireless communicators among the plurality of first wireless communicators provided in the first cabinet, based on the plurality of cabinets receiving the first signal according to the transmission, 

display an image corresponding to each cabinet of the plurality of cabinets based on the first signal, wherein the at least one processor is configured to, based on the first cabinet receiving signals from the plurality of adjacent cabinets via the plurality of first wireless communicators provided in the first cabinet, control the first cabinet to display an image based on a signal received via one wireless communicator included in the plurality of first wireless communicators and located in a direction among the signals, the one wireless communicator being determined according to a predetermined priority of each of the plurality of first wireless communicators provided in the first cabinet, the predetermined priority being set based on a user command, and wherein the at least one processor is further configured to, based on identification that a signal of the signals is not received via a wireless communicator having a first priority and located in a first direction among the plurality of first wireless communicators, control the first cabinet to display the image based on a signal of the signals received via a wireless communicator having a second priority and located in a second direction among the plurality of first wireless communicators, the first priority being higher than the second priority.
6. (currently amended) The display apparatus according to claim 1, wherein the one or more processors are configured to: based on receiving power from the first another display apparatus, provide the power to the second another display apparatus.
7. (currently amended) The display apparatus according to claim 1, wherein the one or more processors are configured to: based on receiving power from the first another display apparatus adjacent to the display apparatus, identify the second another display apparatus based on a sensing result of a sensor provided in the display apparatus, and provide the power to the second another display apparatus based on the identified second another display apparatus.
4. The display apparatus as claimed in claim 3, wherein the at least one processor is further configured to: based on the one cabinet of the plurality of adjacent cabinets being supplied with power from an adjacent cabinet that is adjacent to the one cabinet, identify a cabinet to which power is to be supplied from among adjacent cabinets that are adjacent to the one cabinet based on a sensing result of a sensor provided in the one cabinet, and control the one cabinet to supply the power to the identified cabinet.


Instant claims 8, and 13-14 are rejected over patented claims 9 and 12, for similar reasons as instant claims 1 and 6-7, over patented claims 1 and 4 (see table above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623